Citation Nr: 9906765	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  96-15 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In July 1997, the Board remanded this case for additional due 
process and evidentiary development, to include obtaining 
treatment records, verifying any alleged stressors, and 
affording the veteran a VA psychiatric examination if it is 
determined that any alleged stressors actually occurred.  For 
the reasons stated below, the Board has determined that 
another remand is necessary.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran claims that service connection for PTSD should be 
granted because it is attributable to his period of active 
duty in the Republic of Vietnam.





In the July 1997 remand, the RO was instructed to send a 
summary of the veteran's claimed stressors to the United 
States Armed Service Center for Research of Unit Records 
(USASCRUR) for corroboration of such stressors.  Upon receipt 
of additional information, the Board requested that the RO 
review the file and make a specific determination with 
respect to whether the veteran was exposed to stressors in 
service.  

Thereafter, if it was determined that there was credible 
supporting evidence that the claimed stressor(s) actually 
occurred, the veteran was to be afforded a VA psychiatric 
examination, if deemed warranted by the RO.  However, review 
of the claims file shows that the RO neither sent a summary 
of the veteran's claimed stressors to USASCRUR for 
corroboration nor made a determination as to whether the 
veteran was exposed to stressors in service.  The development 
accomplished by the RO was limited to obtaining treatment 
records and a statement from the veteran with respect to his 
alleged inservice stressors and affording him a VA 
psychiatric examination.  

In this regard, the Board notes that the Court has held that 
"a remand by this Court or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  We hold further that a 
remand by this Court or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to ensure compliance 
with the terms of the remand."  Stegall v. West, 11 Vet. 
App. 268 (1998).  The Court also held that "where, as here, 
the remand orders of the Board or this Court are not complied 
with, the Board itself errs in failing to insure 
compliance."  Id.

Accordingly, although the Board regrets further delay, in 
light of the above, the Board is of the opinion that 
additional development is warranted.  In accordance with the 
statutory duty to assist the appellant in the development of 
evidence pertinent to his claim, the case is REMANDED for the 
following actions:



1. The veteran should be asked to 
identify any sources of recent 
pertinent medical treatment for PTSD 
and any other psychiatric disorder.  
After obtaining any necessary 
authorization, the RO should obtain 
any medical records other than those 
now on file pertaining to PTSD and any 
other psychiatric disorder and 
associate them with the claims folder.

2. With the additional information 
obtained, the RO should review the 
file and prepare a summary of the 
alleged stressors reported by the 
veteran.  This summary, and all 
associated documents, should be sent 
to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be 
requested to provide any information 
which might corroborate the veteran's 
alleged stressors during his Vietnam 
service.

3. With the additional information 
obtained, the RO should review the 
file and prepare a summary of the 
claimed stressors and then make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. § 
3.304(f) (1998), with respect to 
whether the veteran was exposed to 
stressors in service, and, if so, what 
was the nature of the specific 
stressors established by the record.  
In reaching this determination, the RO 
should address any credibility 
questions raised by the record.  The 
RO should also make a specific finding 
of whether the veteran engaged in 
combat with the enemy.




4. After the foregoing development has 
been completed to the extent possible, 
and if it is determined that there is 
credible supporting evidence that a 
claimed stressor(s) actually occurred, 
the RO, if deemed warranted, should 
arrange for the veteran to be afforded 
a VA psychiatric examination by a 
psychiatrist who has not previously 
examined him to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are 
satisfied.
The examination report must reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture 
of the veteran's psychiatric status.  
The examiner should be informed of the 
stressor(s) that have been verified.  
The examiner should be requested to 
provide an opinion as to the etiology 
of any such condition.  Regarding 
PTSD, if found, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the record by the RO was sufficient to 
produce PTSD; (2) whether the 
remaining diagnostic criteria to 
support the diagnosis of PTSD have 
been satisfied; and (3) whether there 
is a link between the current 
symptomatology and one or more of the 
in-service stressors found to be 
established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.


The examiner should express an opinion 
as to whether the veteran has PTSD 
related to his military service, and 
whether a diagnosis of PTSD is 
supportable solely by the stressor(s) 
that have been verified.  The report 
of examination should include the 
complete rationale for all opinions 
expressed.  Any special studies or 
tests deemed necessary, to include 
psychological testing and evaluation, 
should be accomplished.  The claims 
file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior to 
conduction and completion of the 
examination and the examination report 
must be annotated in this regard.

The veteran is advised that failure to 
report for the scheduled examination 
may have adverse consequences on his 
claim as the information requested on 
this examination addresses questions 
of causation and symptomatology that 
are vital in these claims.  38 C.F.R. 
§ 3.655 (1998); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

5. Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development as 
well as the development requested by 
the Board in the July 1997 remand have 
been completed.  In particular, the RO 
should review the requested 
examination report and required 
opinions to ensure that they are 
responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO 
should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

6. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement 
to service connection for PTSD.

If the benefit sought on appeal, for which a notice of 
disagreement has been filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  A reasonable period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

While this case is in remand status, the veteran is free to 
submit additional evidence and argument on the questions at 
issue.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 7 -


